Case 1:17-cv-09116-ALC Document 46

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 05/10/19 Page 1 of 2

 

GUSTAVO CAMILO, individually, and on behalf of

others similarly situated,
Plaintiff,

-against-

LYFT INC., ENDOR CAR & DRIVER, LLC, TRI-
CITY, LLC and TRI-STATE CAR AND DRIVER,
LLC, THE BLACK CAR FUND, BLACK CAR
ASSISTANCE CORPORATION, and NEW YORK
BLACK CAR OPERATORS INJURY
COMPENSATION FUND, INC.,

 

Defendants.

 

Case No. 17-cv-9116-ALC

STIPULATION OF
DISCONTINUANCE

 

IT IS HEREBY STIPULATED AND AGREED by and among the undersigned

attorneys of record for all parties that:

1. Pursuant to Fed. R. Civ. P. 41, Plaintiff Gustavo Camilo’s complaint shall be
dismissed with prejudice, only as to Defendants the Black Car Fund, Black Car
Assistance Corporation, and Black Car Operators’ Injury Compensation Fund, Inc.

(the “Black Car Defendants”), with Plaintiff and the Black Car Defendants to bear

their own costs and attorneys’ fees.

2. This Stipulation does not set forth or reflect any discontinuance against any other

party to the above-captioned actions.

3. This stipulation may be filed without further notice with the Clerk of the Court.

 
 

Case 1:17-cv-09116-ALC Document 46 Filed 05/10/19 Page 2 of 2

4. This Stipulation may be executed in counterparts, and cach of the said counterparts

shall for all purposes be deemed to be an original, and all such counterparts shall

together constitute one and the same instrument. A signature on this Stipulation

transmitted by electronic means shall have the same effect as an original signature.

May q
Dated: Meaxeh §. 2019

 

LAW OFFICE OF JOSEPH A. ROMANO

—— as

eo

Philip A. DeCaro

1776 Eastchester Road, Suite 210
Bronx, NY 10561-2334

(914) 835-6200

Email: phil@decaro.com

Attorneys for Plaintiff Gustavo Camilo

 

Oe NA; WA LLP
v

Bradley J. Nash

26 Broadway, 19th Floor
New York, New York 10004
(212) 344-5400

Fax: (212) 344-7677

Email: bnash(@schlamstone.com

Attorneys for Defendants the Black Car Fund,
Black Car Assistance Corporation, and New
York Black Car Operators’ Injury
Compensation Fund, Inc.

 

MAYER BROWN LLP
Arehis A. Pane tha pond |
/ BIW

1999 K Street, NW

Washington, DC 20006-1101

United States of America

(202) 263-3000

Email: aparasharami(@mayerbrown.com

Attorneys for Defendants Lyft Inc., Endor Car
& Driver, LLC, Tri-City, LLC, and Tri-State
Car & Driver, LLC

 

 

SO ORDERED:

 

U.S.D.J.

 
